--------------------------------------------------------------------------------

[EXECUTION COPY]

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.


     

 

 

DEVELOPMENT SERVICES AND

COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

PAR PHARMACEUTICAL, INC.

AND INTELGENX

CORP.

 

DATED AS OF DECEMBER 19, 2011

--------------------------------------------------------------------------------

[EXECUTION COPY]

Table of Contents

     ARTICLE 1. DEFINITIONS 1      ARTICLE 2. DEVELOPMENT 8                    
     2.1 IntelGenx Development Responsibilities 8                      2.2
Cooperation 8                      2.3 API Supply 8                      2.4
Bioequivalence Studies 8                      2.5 Manufacturer 9                
     2.6 Technology Transfer of the IntelGenx Formulation 9                    
 2.7 Technology Transfer Assistance. 9                      2.8 Updates 9      
               2.9 IntelGenx Facilities 10      ARTICLE 3. REGULATORY MATTERS 10
                         3.1 Ownership 10                      3.2 Regulatory
Approvals and Applications 11      ARTICLE 4. COMMERCIALIZATION AND MANUFACTURE
12                          4.1 Product Commercialization 12                    
 4.2 Manufacture 12                      4.3 API 12      ARTICLE 5. FINANCIAL
PROVISIONS 12                          5.1 Development Fee 12                  
   5.2 Conditional Incentive Fee 12                      5.3 Payment 12        
             5.4 Expenses 13                      5.5 Royalties. 13      ARTICLE
6. EXCLUSIVITY AND INTELLECTUAL PROPERTY 14                          6.1
Exclusivity 14                      6.2 Right of First Negotiation 14          
           6.3 General Ownership 14                      6.4 Product
Intellectual Property 14                      6.5 License 15                    
 6.6 Reserved Rights 15                      6.7 Authorized Generic Product 16  
                   6.8 Notification 16                      6.9 Patent and
Regulatory Litigation 16                      6.10 Settlement and Assertion of
Rights 17      ARTICLE 7. CONFIDENTIALITY AND PUBLIC DISCLOSURE 17              
           7.1 Treatment of Confidential Information 17                      7.2
Release from Restrictions. 18                      7.3 No Implied Rights 19


--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


                     7.4 Survival of Confidentiality Obligations 19            
         7.5 Use of Name and Disclosure of Term 19                      7.6
Third Party Information. 19                      7.7 Remedies 20      ARTICLE 8.
REPRESENTATIONS AND WARRANTIES 20                          8.1 By Par 20        
             8.2 By IntelGenx 20      ARTICLE 9. INDEMNIFICATION 21            
             9.1 Indemnification by IntelGenx 21                      9.2
Indemnification by Par 22                      9.3 Notice and Procedures 22    
                 9.4 Other Product Liability Claims 22                      9.5
Exclusive Remedy 23      ARTICLE 10. LIMITATION OF LIABILITY 23      ARTICLE 11.
TERM AND TERMINATION 23                          11.1 Term 23                  
   11.2 Termination for Breach 23                      11.3 Termination by Par
24                      11.4 Effect of Expiration or Termination 24            
         11.5 Survival 25                      11.6 Accrued Rights and Surviving
Obligations 25      ARTICLE 12. INSURANCE 25      ARTICLE 13. MISCELLANEOUS 25  
                       13.1 Interpretation and Construction 25                  
   13.2 Independent Contractor Status 26                      13.3 Waiver 26    
                 13.4 Assignment 26                      13.5 Modification 26  
                   13.6 Severability 26                      13.7 Further
Assurances and Litigation Cooperation 26                      13.8 Notices 26  
                   13.9 Governing Law and Jurisdiction 27                    
 13.10 Force Majeure 27                      13.11 Entire Agreement 28          
           13.12 Counterparts 28                      13.13 Third Party
Beneficiaries 28                      13.14 Cumulative Rights 28

ii

--------------------------------------------------------------------------------

[EXECUTION COPY]

DEVELOPMENT SERVICES AND COMMERCIALIZATION AGREEMENT

            THIS DEVELOPMENT SERVICES AND COMMERCIALIZATION AGREEMENT (this
“Agreement”) is hereby entered into and effective as of December 19, 2011 (the
“Effective Date”) by and between Par Pharmaceutical, Inc., a Delaware
corporation with offices located at One Ram Ridge Road, Spring Valley, New York
10977, U.S.A. (“Par”), and IntelGenx Corp., a Canadian corporation with offices
located at 6425 rue Abrams, Saint Laurent, Quebec, Canada H4S-1X9 (“IntelGenx”).

            WHEREAS, IntelGenx has undertaken certain development activities
relating to the preparation of a generic pharmaceutical formulation of the
Product (as defined below); and

            WHEREAS, Par desires to have IntelGenx exclusively develop, and
IntelGenx desires to exclusively develop for Par generic versions of all
strengths and presentations of [***], as may be approved pursuant to the NDA (as
defined below) for [***], as further addressed below;

           NOW, THEREFORE, in consideration of the mutual covenants and
agreements of the Parties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE 1. DEFINITIONS

            Capitalized terms used in this Agreement shall have the following
definitions:

            1.1.        “Acquisition Cost” means the fully allocated cost of
acquiring the Product or AG Product by Par and/or its Affiliates, calculated in
accordance with GAAP, including the following: (i) the transfer price payable by
Par to the Manufacturer; (ii) all costs for inbound shipping, handling, intake
testing, process validation and stability testing, and holding and storing the
Product or AG Product; (iii) any amounts paid for the acquisition or supply of
such AG Product; and (iv) any amounts payable to Third Parties on the sale or
profits from such AG Product pursuant to an associated supply and/or license
agreement or the like, less (in each case, to the extent applicable) any rebates
or discounts afforded to and actually received by, or credited to, Par.

            1.2.        “Affiliate(s)” means as to a Party, any party which
directly or indirectly controls, is controlled by, or is under common control
with such Party. For purposes of the foregoing definition only, the term
“control” (including with correlative meaning, the terms “controlling”,
“controlled by”, and “under common control with”) as used with respect to the
applicable Party, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Party,
whether through ownership of equity, securities, or partnership interest or by
contract, or otherwise. Ownership of more than fifty percent (50%) of the
securities or other ownership interests representing the equity, the voting
stock or general partnership interest in an entity, or greater than fifty
percent (50%) interest in the income of such entity shall, without limitation,
be deemed to be control for purposes of this definition.

            1.3.        “AG Agreement” has the meaning set forth in Section 6.7.

--------------------------------------------------------------------------------

[EXECUTION COPY]

            1.4.          “AG Product” means a generically labeled version of
the Brand Product that is approved for sale under the Regulatory Approval for
such Brand Product.

            1.5.          “Agreement” has the meaning given to such term in the
introductory paragraph of this Agreement.

            1.6.          “ANDA” means an Abbreviated New Drug Application
pursuant to 21 U.S.C. § 355(j) et seq., and the regulations promulgated
thereunder.

            1.7.          “API” means the active pharmaceutical ingredients in
the Product.

            1.8.          “Applicable Laws” means all laws, rules, regulations
and guidelines of any Governmental Authority with jurisdiction over the
development, manufacturing, exportation, importation, promotion, marketing, sale
or distribution of the Product and/or the performance of a Party’s obligations
under this Agreement, to the extent applicable and relevant, and including
specifically all cGMP or similar standards or guidelines of the FDA and
compendial guidelines (e.g., United States Pharmacopeia or European
Pharmacopeia), where applicable, as well as U.S. export control laws and the
U.S. Foreign Corrupt Practices Act.

            1.9.          “Appointed Legal Counsel” has the meaning set forth in
Section 6.9.4.

            1.10. “Batch” means a specific quantity of Product, as mutually
agreed upon by Par and IntelGenx, that (a) is intended to have a uniform
character and quality within specified limits, and (b) is produced according to
a single manufacturing order during the same cycle of manufacture.

            1.11.        “Bioequivalence Studies” means a study undertaken to
satisfy the FDA’s requirements for bioequivalence in connection with
establishing that a drug product subject to an ANDA is a Therapeutic Equivalent
of the Brand Product referenced in such ANDA.

            1.12       . “Brand Product” means the [***] that is the subject of
NDA [***], as may be amended or supplemented from time to time.

            1.13.        “Calendar Quarter” means a three (3) consecutive month
period ending on March 31, June 30, September 30 or December 31.

            1.14.        “Clinical Expert” has the meaning set forth in Section
2.4.2.

            1.15.        “Commercial Launch” means the first commercial sale in
the Territory of the Product by Par, its Affiliate or a permitted sublicensee,
as the case may be, to a Third Party.

            1.16.        “Commercially Reasonable Efforts” means, with respect
to each Party, efforts and commitment of resources in accordance with such
Party’s reasonable business, legal, medical, and scientific judgment that are
consistent with the efforts and resources that such Party uses for other
products owned by it or to which it has exclusive rights, that are of similar
market potential and at a similar stage in their life cycle, taking into account
the competitiveness of the marketplace, the regulatory structure involved, the
profitability of the applicable products and other relevant factors, including
technical, legal, scientific, medical, sales performance, and/or marketing
factors, including the good faith performance of any associated commitments
under this Agreement.

2

--------------------------------------------------------------------------------

[EXECUTION COPY]

            1.17.        “Confidential Information” means, with respect to a
Party disclosing such Information (the “Disclosing Party”), all non-public
information of any kind whatsoever (including data, materials, compilations,
formulae, models, patent disclosures, procedures, processes, projections,
protocols, results of experimentation and testing, specifications, strategies,
techniques and all non-public Intellectual Property as defined herein), and all
tangible and intangible embodiments thereof of any kind whatsoever (including
materials, samples, compositions, documents, drawings, patent applications,
records and reports), that are disclosed by the Disclosing Party to the other
Party (the “Receiving Party”), including any and all copies, replication or
embodiments thereof.

            Notwithstanding the foregoing, Confidential Information of a
Disclosing Party shall not include information that the Receiving Party can
establish by competent proof to have (a) been publicly known prior to disclosure
of such information by the Disclosing Party to the Receiving Party, (b) become
publicly known, without fault on the part of the Receiving Party, subsequent to
disclosure of such information by the Disclosing Party to the Receiving Party,
(c) been received by the Receiving Party from a source rightfully having
possession of, and the right to disclose, such information free of an obligation
of confidentiality, (d) been otherwise rightfully known by the Receiving Party
prior to disclosure of such information by the Disclosing Party to the Receiving
Party, or (e) been independently developed by employees or agents of the
Receiving Party without the use of Confidential Information of the Disclosing
Party.

            1.18.        “Control” means the legal or regulatory right (whether
by ownership, license or otherwise) to grant access, right, title, a license or
a sublicense to Intellectual Property without violating the terms of any Third
Party agreement, court order, or other arrangement or legal obligation.

            1.19.        “Disclosing Party” has the meaning set forth in Section
1.17.

            1.20.        “Drug Product” means a drug product, as defined in 21
C.F.R. § 314.3, for administration to human subjects.

            1.21.        “Engineering Batch” means a Batch produced from an
Engineering Run. 1.22. “Engineering Run” means a Run used for process developing
or demonstrating and/or engineering of some or all of the Manufacturing Process
steps.

            1.23.        “Effective Date” has the meaning given to such term in
the introductory paragraph of this Agreement.

            1.24.        “FDA” means the United States Food and Drug
Administration, and any successor agency thereto.

            1.25.        “First Applicant” means a first applicant, as defined
in 21 U.S.C. § 355(j)(5)(B)(iv)(II)(bb), as amended.

3

--------------------------------------------------------------------------------

[EXECUTION COPY]

            1.26.        “Force Majeure Event” has the meaning set forth in
Section 13.10.

            1.27.        “GAAP” means generally accepted accounting principles
in effect in the United States from time to time, consistently applied.

            1.28.        “Governmental Authority” means any court, tribunal,
arbitrator, agency, legislative body, commission, official or other
instrumentality of (i) any government of any country, or (ii) a federal, state,
province, county, city or other political subdivision thereof.

            1.29.        “Gross Amount” means the gross amount invoiced for the
Product or AG Product, sold by Par, its Affiliate or a permitted sublicensee, as
the case may be, in the Territory.

            1.30.        “Indemnitee” has the meaning set forth in Section 9.3.

            1.31.        “Indemnitor” has the meaning set forth in Section 9.3.

            1.32.        “IntelGenx” has the meaning given to such term in the
introductory paragraph of this Agreement.

            1.33.        “IntelGenx Indemnitee” has the meaning set forth in
Section 9.2.

            1.34.        “Intellectual Property” means all of the following: (i)
patent applications, continuation applications, continuation-in-part
applications, divisional applications, and United States patents corresponding
to any of the foregoing that may grant or may have been granted on any of the
foregoing, including reissues, re-examinations and extensions and any
supplemental protection certificates, or the like; (ii) all Know-How, work
product, trade secrets, inventions (whether patentable or otherwise), data,
processes, techniques, procedures, compositions, devices, methods, formulas,
protocols and information, whether patentable or not; (iii) copyrightable works,
copyrights and applications, registrations and renewals; (iv) logos, trademarks,
service marks, and all applications and registrations relating thereto; (v)
other proprietary rights; (vi) ANDAs or other applications to market (including
right of reference thereto); (vii) any regulatory exclusivities or the like; and
(viii) copies and tangible embodiments of any one or more of the foregoing.

            1.35.        “Know-How” means all of the following: manufacturing
protocols and methods, product specifications, analytical methods and assays,
processes, product designs, plans, trade secrets, ideas, concepts, manufacturing
information, engineering and other manuals and drawings, standard operating
procedures, flow diagrams, chemical data, pharmacological data, pharmacokinetic
data, toxicological data, pharmaceutical data, physical and analytical data,
safety data, quality assurance data, quality control and clinical data,
technical information, other data, and research records.

            1.36.        “Liabilities” has the meaning set forth in Section 9.1.

            1.37.        “Loss” has the meaning set forth in Section 5.5.2.

            1.38.        “Manufacturer” has the meaning set forth in Section
2.5.1.

4

--------------------------------------------------------------------------------

[EXECUTION COPY]

            1.39.        “Manufacturing Process" means the production process
for the manufacture of the Product, as such process may be changed from time to
time in accordance with this Agreement.

            1.40.        “Marketing Cost Allowance” means an expense allowance
used as an approximation (and not subject to adjustment) for any and all of
Par’s costs and expenses in the marketing, promotion, distribution, sale,
shipping and transport (from Par to its customers, including related insurance
and freight expense) for the Product or AG Product, which shall be equal to
[***] of Net Sales.

            1.41.        “NDA” means a New Drug Application, as defined in 21
U.S.C. § 355(b) et seq., and the regulations promulgated thereunder.

            1.42.        “Net Profits” means Net Sales, less Par’s Total Cost.

            1.43.        “Net Sales” means the Gross Amount, less all discounts
and deductions that are customary in size and nature in the generic
pharmaceutical products industry, including:

            (a)        sales credits for customer returns, returned goods
allowances, billing and shipping errors, rejected goods; cash or term discounts;
customer rebate programs; chargebacks and administration fees or similar credits
or payments granted to customers pursuant to contract or other purchases; sales
promotions, trade show discounts and stock allowances; price adjustments,
including those on customer inventories following price changes; and Product or
AG Product recalls;

            (b)        payments or rebates incurred pursuant to federal, state
and local government assistance programs, whether now in existence or hereafter
enacted;

            (c)        redistribution center (RDC) fees, information service
agreement (ISA) fees, other fees that are customary in the industry and related
to the sales of the Product or AG Product to customers, and ANDA filing fees;

            (d)        customs duties, and sales, use or excise taxes; and

            (e)        write-offs for unsold inventory or batches.

Par shall not sell the Product or AG Product as a loss leader, for any non-cash
element or as part of a bundle, basket or group sale with any other product(s)
not covered by this Agreement; provided, however, that the provision of a
discount by Par to a customer based on the aggregate volume of such customer’s
purchases of the Product or AG Product and other products shall not, for
purposes of this Section 1.43, be considered a sale of such Product or AG
Product as a loss leader or as part of a bundle, basket or group sale so long as
such discount is (i) allocated on a proportionate basis to such Product or AG
Product and such other products, and (ii) consistent with Par’s ordinary course
of business for its products other than the Product or AG Product. For example,
if the Product or AG Product and another product are sold under a volume
discount arrangement and have a combined volume discount of $200,000 on a total
undiscounted sales price of $1,000,000 and the units of such Product or AG
Product included in such volume discount arrangement have an undiscounted sales
price of $600,000 and the units of such other product have an undiscounted sales
price of $400,000, such discount shall not be considered a sale of such Product
or AG Product as a loss leader or as part of a bundle, basket or group sale so
long as no more than sixty percent (60%), or $120,000, of such discount is
allocated to such Product or AG Product.

5

--------------------------------------------------------------------------------

[EXECUTION COPY]

            1.44.        “Orange Book” means the FDA publication Approved Drug
Products with Therapeutic Equivalence Evaluations, as may be amended from time
to time.

            1.45.        “Paragraph IV Certification” means a certification
pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(VI).

            1.46.        “Par” has the meaning given to such term in the
introductory paragraph of this Agreement.

            1.47.        “Par Indemnitee” has the meaning set forth in Section
9.1.

            1.48.        “Par’s Total Cost” means the Acquisition Cost, plus the
Marketing Cost Allowance.

            1.49.        “Party” means Par or IntelGenx, as applicable, and
“Parties” means both Par and IntelGenx.

            1.50.        “Patent Litigation” has the meaning set forth in
Section 6.9.

            1.51.        “Person” means an individual, corporation, partnership,
limited liability company, firm, association, joint venture, estate, trust,
governmental or administrative body or agency, or any other entity.

            1.52.        “Pilot Bioequivalence Study” means a Bioequivalence
Study, the results of which are used to establish the bioequivalence benchmarks
for the Pivotal Bioequivalence Study, including by validation of analytical
methodology, assessment of variability, optimization of sample collection time
intervals.

            1.53.        “Pivotal Bioequivalence Study” means a Bioequivalence
Study that is submitted to the FDA for the purpose of seeking Regulatory
Approval for the Product in the Territory.

            1.54.        “Proceedings” means governmental, judicial,
administrative or adversarial proceedings (public or private), litigation,
suits, patent oppositions, arbitration, disputes, claims, causes of action or
investigations.

            1.55.        “Product” means a drug product that is formulated to be
an A-rated Therapeutic Equivalent to the Brand Product, including all dosage
strengths, and all packaging configurations thereof.

            1.56.        “Product ANDA” means an ANDA filed by Par for the
Product pursuant to this Agreement to seek marketing approval by the FDA wherein
the same may be supplemented and/or amended as required.

6

--------------------------------------------------------------------------------

[EXECUTION COPY]

            1.57.        “Product Claim” has the meaning set forth in Section
9.4.

            1.58.        “Receiving Party” has the meaning set forth in Section
1.17.

            1.59.        “Regulatory Approval” means the applicable approval(s)
necessary to market a Drug Product and/or active pharmaceutical ingredient,
including all applicable product and/or establishment licenses, registrations,
permits or other authorizations as may be necessary for the commercial
manufacture, commercialization, use, storage, importation, transport, promotion,
pricing, distribution or sale thereof.

            1.60.        “Regulatory Authority(ies)” means the Governmental
Authority(ies) in the Territory with authority over the manufacture or
distribution of a pharmaceutical product in the Territory (including the grant
of Regulatory Approval by the FDA).

            1.61.        “Regulatory Litigation” has the meaning set forth in
Section 6.9.

            1.62.        “Representatives” has the meaning set forth in Section
7.1.

            1.63.        “Run” means a single complete operation of all, or a
discrete portion, of the Manufacturing Process at the Manufacturer.

            1.64.        “Specifications” means the specifications for the
manufacture of the Product as set forth in the Product ANDA submitted for
Regulatory Approval.

            1.65.        “Stable” means a Drug Product that meets FDA
requirements for stability for purposes of an ANDA.

            1.66.        “Submission Batch” means a Batch that is manufactured
in order to generate data, results and/or other information to be submitted or
intended to be submitted to the FDA for the purpose of seeking the Regulatory
Approval for the Product in the Territory.

            1.67.        “[***]”

            1.68.        “Tech Transfer Materials” has the meaning set forth in
Section 2.6.

            1.69.        “Term” has the meaning set forth in Section 11.1.

            1.70.        “Territory” means the United States of America, and its
territories, districts and possessions, including the Commonwealth of Puerto
Rico; any installation, territory, location or jurisdiction under the purview of
the FDA or control of the United States government; and any United States
military bases and installations worldwide.

            1.71.        “Therapeutic Equivalent” has the meaning given to it by
the FDA in the current edition of the Orange Book.

            1.72.        “Third Party” or “Third Parties” means any Person other
than a Party or its Affiliates.

7

--------------------------------------------------------------------------------

[EXECUTION COPY]

ARTICLE 2. DEVELOPMENT

            2.1        IntelGenx Development Responsibilities. IntelGenx shall
develop a final finished Stable dosage form of the Product corresponding to each
strength and presentation of the Brand Product and conforming to the
Specifications, and otherwise develop the Product to be Stable and an A-rated
Therapeutic Equivalent to the corresponding Brand Product, as further provided
herein. IntelGenx’s development responsibilities shall include completing the
tasks set forth on Exhibit A hereto and making any changes that are necessary to
support obtaining Regulatory Approval for the Product.

            2.2        Cooperation. In carrying out its development
responsibilities, IntelGenx shall cooperate and coordinate with Par, and Par
shall have decision-making control with respect to all Specifications and
development activities necessary to support the filing of the Product ANDA with
the FDA.

            2.3        API Supply. At the request of IntelGenx, accompanied by
appropriate justification therefor, Par shall provide, at Par’s expense, (i) all
reasonable quantities of API required to develop the formulation and
Manufacturing Processes in respect of the Product, with the exception of API
required for the Pilot Bioequivalence Study; (ii) samples of the Brand Product
in reasonable quantities required to develop analytical methods and conduct
stability and other testing; and (iii) any reference standards reasonably
obtainable by Par from the supplier of the API for purposes of analysis,
including in-process impurities and degradants, required to develop stability
indicating methods.

            2.4        Bioequivalence Studies.

                          2.4.1      IntelGenx shall be responsible, at its
expense, for completion of the Pilot Bioequivalence Study. IntelGenx shall own
any and all data, results, or other information developed and/or generated
during the Pilot Bioequivalence Study.

                          2.4.2      In the event that the Pilot Bioequivalence
Study is unsuccessful, as mutually agreed upon by the Parties, IntelGenx shall,
at its expense, conduct at least one additional Pilot Bioequivalence Study. In
the event that a dispute relating to the success criteria and/or successful
completion of a Pilot Bioequivalence Study arises between the Parties, the
Parties shall have the dispute settled by a mutually agreed upon independent
Third Party consultant with relevant experience in the pharmaceutical industry
(the “Clinical Expert”), and if the Clinical Expert determines that such Pilot
Bioequivalence Study was unsuccessful, IntelGenx shall, at its expense, conduct
at least one additional Pilot Bioequivalence Study.

                          2.4.3      In the event of successful completion of
the Pilot Bioequivalence Study, Par shall be responsible, at its expense, for
carrying out (or causing to be carried out by a Third Party selected by Par) the
Pivotal Bioequivalence Study for the Product. Par may, at Par’s sole discretion,
elect to conduct one or more additional Pivotal Bioequivalence Study for the
Product. IntelGenx shall cooperate fully with Par in connection therewith, and
shall promptly provide Par, as requested and at no additional charge, such
technical and other assistance, including all available information and data in
its control, reasonably necessary or useful for Par to conduct the Pivotal
Bioequivalence Studies.

8

--------------------------------------------------------------------------------

[EXECUTION COPY]

            2.5        Manufacturer.

                          2.5.1      IntelGenx shall select one or more
competent Third Party contract manufacturer(s), subject to Par’s consent, which
consent shall not be unreasonably withheld, delayed or conditioned, to
manufacture and supply the Product (the “Manufacturer”); and Par shall use
Commercially Reasonable Efforts to negotiate a manufacture and supply agreement
with the Manufacturer. Notwithstanding the foregoing, IntelGenx shall, at all
times, retain all Intellectual Property rights related to the manufacture of the
Product and invented or conceived by IntelGenx.

                          2.5.2      IntelGenx shall be responsible, at its
expense, for the manufacture and supply of the Engineering Batch and all other
Batches prior to the Submission Batches required by Par for and in the course of
the Product development.

                          2.5.3      Par shall be responsible, at its expense,
for causing the manufacture and supply of all Submission Batches.

            2.6        Technology Transfer of the IntelGenx Formulation. Upon
successful completion of the Pilot Bioequivalence Study, and on an ongoing basis
thereafter, IntelGenx shall, at its own cost and expense, supply to the
Manufacturer the materials and documentation reasonably necessary to enable the
Manufacturer to develop and manufacture, on a commercial scale, a Stable,
commercially saleable, final dosage form of the Product. Such materials and
documentation shall include any and all information set forth on Exhibit B
hereto (collectively, the “Tech Transfer Materials”) and all Know-How relating
to the Product owned or controlled by IntelGenx, such as manufacturing formulae,
information, methods and processes, analytical and processing techniques,
product and API samples, stability data, or processing techniques, and any other
knowledge, documentation and information that may be reasonably necessary or
useful for the Manufacturer to complete commercial development of the Product.

            2.7        Technology Transfer Assistance.

                          2.7.1      At Par’s request, IntelGenx shall make at
least one (1) representative available at the Manufacturer’s facility during
production of the exhibit and Submission Batches and during the validation of
the analytical methods for the Product.

                          2.7.2      IntelGenx shall also provide all other
reasonable assistance with respect to any development work that may be
reasonably required in order for Par to submit the Product ANDA for Regulatory
Approval and the commercial process validation for the Product, and for the
Manufacturer to commercially manufacture the Product. IntelGenx shall reasonably
make available IntelGenx personnel (or contractors) who are knowledgeable
regarding the existing manufacturing processes in order to provide assistance to
Par and/or the Manufacturer. IntelGenx’s obligation under this Section 2.7 shall
continue until the Manufacturer successfully manufactures a Submission Batch.
IntelGenx will bear all of its own costs and expenses required to perform its
obligations under this Section 2.7.2.

            2.8          Updates. IntelGenx shall keep Par informed of the
progress of the development of the Product, as practical and reasonable,
including responding in a prompt manner to Par’s inquiries, and participating in
periodically scheduled telephone conferences regarding the status of the
development work. IntelGenx shall use its diligent efforts to complete timely
requests from Par relating to the development and manufacture of the Product.
IntelGenx shall provide updates to Par at Par’s request on the development of
the Product, and shall promptly advise Par of any delays or problems encountered
during development of the Product or the Manufacturing Process for the Product.

9

--------------------------------------------------------------------------------

[EXECUTION COPY]

            2.9        IntelGenx Facilities. All development work shall be
conducted by IntelGenx at IntelGenx’s facilities; provided, however, that all
work relating to process scale-up and Submission Batches shall be conducted, at
Par’s direction based on IntelGenx’s formulation and manufacturing guidelines,
at the Manufacturer’s facilities. Par shall, during the course of such
development work, be permitted to inspect and audit such IntelGenx facilities
once during each calendar year (and additionally in the event of a reasonable
need or request by Par) during normal business hours upon reasonable advance
notice of at least five (5) business days. Following the Effective Date,
IntelGenx shall not subcontract any of its responsibilities under this Agreement
without the prior written approval of Par, which shall not be unreasonably
withheld, delayed or conditioned; provided, however, that IntelGenx may utilize
another facility, subject to such facility passing an audit by Par, in Par’s
sole discretion. IntelGenx shall notify Par in writing promptly, but in no event
later than one (1) business day, after learning that any inspection, relating to
the Product, by the FDA or other applicable Governmental Authority is being
conducted or will be conducted. IntelGenx shall provide Par with copies of any
Form FDA 483 or other correspondence from the FDA or other applicable
Governmental Authority regarding the compliance with Applicable Laws, including
cGMP and ICH Guidelines, within one (1) business day of receipt by IntelGenx of
such correspondence.

ARTICLE 3. REGULATORY MATTERS

            3.1        Ownership. Par shall exclusively own and control all
Regulatory Approvals within the Territory (including all associated contents and
correspondence) and applications therefor related to any Product, including the
Product ANDA and any other marketing authorizations within the Territory.

                          3.1.1      In the event that Par intends to divest or
sell the Product ANDA (other than in connection with a merger or acquisition or
sale of all or substantially all of the assets of Par), Par shall provide
written notice thereof to IntelGenx; and IntelGenx shall provide written notice
to Par, within five (5) business days after delivery of such notice by Par,
indicating whether it desires to have its rights under this Agreement included
in such divestiture or sale.

                                        (a)        In the event that IntelGenx
provides affirmative notice to Par in accordance with Section 3.1.1, Par shall
use Commercially Reasonable Efforts to procure an offer to purchase all of the
rights, title and interest in, to and under the Product ANDA; and if Par
procures such an offer, Par shall provide written notice thereof, including the
material economic terms with respect thereto. IntelGenx shall provide written
notice to Par, within five (5) business days after delivery of such notice by
Par, indicating whether, based on such terms, it desires to participate in such
divestiture or sale.

10

--------------------------------------------------------------------------------

[EXECUTION COPY]

                                        (b)        In the event that IntelGenx
provides affirmative notice to Par in accordance with Section 3.1.1(a), Par
shall use Commercially Reasonable Efforts to negotiate a definitive agreement
based on such terms.

                          3.1.2      In the event that (i) IntelGenx does not
provide affirmative notice described in Section 3.1.1 or 3.1.1(a) to Par, or
(ii) IntelGenx provides such notice but, despite Par’s use of such Commercially
Reasonable Efforts, Par is unable to negotiate a definitive agreement with
respect to such terms, Par shall be entitled to sell the Product ANDA, subject
to the rights set forth herein, including those set forth in Section 5.5.1.

            3.2        Regulatory Approvals and Applications. Par shall author
and assemble all aspects of the Product ANDA. IntelGenx shall fully support
Par’s efforts to assemble the Product ANDA by providing such assistance as Par
requests, including providing any necessary documents to Par in common technical
document (CTD) format, as recognized by the FDA.

                          3.2.1      Par shall have the sole right and
responsibility to communicate with the FDA and all other applicable Regulatory
Authorities relating to the approval of any Product or submission for Regulatory
Approval, and IntelGenx shall not submit material to the FDA or any Regulatory
Authority related to the Product without Par’s prior written approval.

                          3.2.2      Notwithstanding anything else in this
Agreement to the contrary, Par shall have sole control of and responsibility
(including expenses) for preparing any patent certifications and related notice
letters in connection with the Product ANDA and the prosecution and/or defense
of any citizen’s petition associated with such ANDA, in each case as may be
applicable in any jurisdiction in the Territory.

                          3.2.3      IntelGenx shall fully cooperate with Par in
pursuing Regulatory Approval for the Product in the Territory, and shall
promptly provide Par, as requested and at no additional charge, such technical
and other assistance, including all available information and data in its
control, reasonably necessary or useful for Par to apply for, obtain, and
maintain Regulatory Approvals to manufacture, import, export, sell or otherwise
commercialize a Product throughout the Territory.

                          3.2.4      IntelGenx shall, at Par’s direction, assist
Par in (i) communications with or to applicable Regulatory Authorities, (ii) all
activities relating to Regulatory Approvals for the Product, and (iii)
responding to any Regulatory Authority request relating to the Product, API, or
facilities used in, or proposed for use in, the development or manufacture of
Product or API.

                          3.2.5      IntelGenx shall provide Par with written
notice in the event IntelGenx intends to commercialize any product comprising
the same active pharmaceutical ingredients, dosage form and strength(s) as the
Product outside of the Territory. Upon receipt of such notice, Par shall,
subject to the negotiation and execution of a written agreement by Par and
IntelGenx in respect thereof, grant IntelGenx an exclusive, royalty-bearing
license to use and have access to any information or Intellectual Property
disclosed within the Product ANDA, including the results of the Pivotal
Bioequivalence Studies, for the sole purpose of commercializing the Product
outside the Territory.

11

--------------------------------------------------------------------------------

[EXECUTION COPY]

ARTICLE 4. COMMERCIALIZATION AND MANUFACTURE

            4.1        Product Commercialization. Par shall, in its sole
discretion, determine the timing of the Commercial Launch taking into
consideration the expected timing of the Regulatory Approval of the Product,
availability of supply of the Product, and intellectual property and regulatory
risks associated with such launch. Upon the Commercial Launch, Par will promote,
market and sell the Product, from Par’s Spring Valley facility or such other Par
or Third Party facility as Par may elect in its sole discretion, under Par’s
label in a manner consistent with Par’s normal practices with respect to its
other generic products.

            4.2        Manufacture. The Manufacturer shall be responsible for
the manufacture, labeling and packaging of all commercial supplies of the
Product. Par shall test and release, or cause to be tested and released by a
Third Party testing facility selected by Par, the Product manufactured pursuant
to this Agreement for determining compliance in accordance with cGMP and all
Applicable Laws.

            4.3        API. Par shall be solely responsible, at its sole cost
and expense, for procuring a commercially acceptable source of API supply for
development (subject to the exception set forth in Section 2.3(i)) and
commercialization performed under this Agreement (and IntelGenx shall confirm
that such source is technically acceptable). IntelGenx shall cooperate with
Par’s procurement of API under this Agreement.

ARTICLE 5. FINANCIAL PROVISIONS

            5.1        Development Fee. Par shall pay to IntelGenx the following
three (3) non- refundable development fees, if and as applicable:

                          5.1.1      [***] upon the execution of this Agreement
by IntelGenx and Par;

                          5.1.2      [***] upon successful completion of the
Pivotal Bioequivalence Study; and

                          5.1.3      [***] upon acceptance for filing of the
Product ANDA for the Product for all strengths and presentations of the Brand
Product listed in the Orange Book as of the Effective Date.

            5.2        Conditional Incentive Fee. If, and only if, Par is (a)
the sole First Applicant with respect to the Product and (b) eligible at the
time of final FDA approval of the Product ANDA for the 180-day marketing
exclusivity under 21 U.S.C. § 355(J)(5)(B)(iv)(II)(aa), then Par shall pay to
IntelGenx a one-time, conditional and non-refundable incentive fee of [***] upon
obtaining final FDA approval of such ANDA or the first commercial sale in the
Territory of an AG Product by Par, its Affiliate or a permitted sublicensee, as
the case may be, to a Third Party.

            5.3        Payment. Upon the occurrence of the applicable events
under Sections 5.1 and 5.2, Par shall (i) promptly provide written notice
thereof to IntelGenx and, (ii) within fourteen (14) days following the receipt
of an invoice therefor provided by IntelGenx, remit the fee payments payable to
IntelGenx under Sections 5.1 and/or 5.2 (as applicable) by wire transfer of
immediately available funds to a bank account designated in writing by
IntelGenx.

12

--------------------------------------------------------------------------------

[EXECUTION COPY]

            5.4        Expenses. Each party shall bear all costs and expenses
associated with its responsibilities under this Agreement, except as expressly
set forth in this Agreement.

            5.5        Royalties.

                          5.5.1      Royalty Rates. Par shall pay to IntelGenx a
royalty equal to [***] of the Net Profits during the Term.

                          5.5.2      Payment of Royalties. Following Commercial
Launch of the Product or commercial launch of the AG Product, within thirty (30)
days of the end of each Calendar Quarter during the Term, Par shall, for Product
or AG Product sold by Par during such Calendar Quarter, (i) compute in
accordance with GAAP, the Net Sales and Net Profit and (ii) pay IntelGenx’s
share of the Net Profit payable pursuant to Section 5.5.1. Each payment shall be
accompanied by a written report (in the format attached as Exhibit C hereto)
outlining the details surrounding the calculation of Net Profits.

                          5.5.3      Records and Audits. Par and its Affiliates
shall keep and maintain or cause to be maintained books and records pertaining
to the calculation of Net Profits during the Term and for three (3) years
thereafter. Such books and records shall be maintained in accordance with GAAP
and with all records and details necessary to enable IntelGenx to verify the
foregoing. All factors included in the determination of the Net Profits shall be
specific to the Product and/or AG Product, reasonably documented, and available
for independent audit purposes. IntelGenx shall have the right once per calendar
year, at its own expense, during the Term and for three (3) years thereafter, to
have an independent public accountant, reasonably acceptable to Par, audit the
relevant financial books and records of account of Par for up to the preceding
three (3) years during normal business hours, upon reasonable advance notice, to
determine or verify the applicable Net Profits. If errors are found, any
deficiency shall be paid promptly following delivery of written documentation
reasonably substantiating such deficiency, subject to Par having a reasonable
period to verify the accuracy of such figures, and if errors are discovered as a
result of such audit in IntelGenx’s favor exceeding the greater of five percent
(5%) and Ten Thousand Dollars ($10,000) for the period audited (which shall be
no less than one (1) year), Par shall reimburse IntelGenx for the reasonable
expense of such audit.

                          5.5.4      Accounting. The Parties acknowledge that
any expenses or costs deducted from Net Sales under this Agreement may be based
upon accruals, which accruals will be compliant with GAAP; provided, however,
that when the actual results become known relative to any accrued amount, any
difference between the actual results and the accrual shall be accounted for in
the subsequent payments due hereunder (subject to customary processing delays).
To the extent that the difference between such accruals and the actual results
has led to an underpayment, Par shall pay IntelGenx the amount of such
underpayment on the next date payment is due to IntelGenx hereunder. To the
extent that the difference between such accruals and the actual results has led
to an overpayment to IntelGenx, Par may at its option set-off such overpayments
against subsequent payments to be made to IntelGenx or issue an invoice for the
overpayment, which shall be paid by IntelGenx within forty-five (45) days after
IntelGenx’s receipt thereof. By the date that is forty-five (45) days after the
end of the sixth month following the expiration of the last lot of the Product
and/or AG Product for which a sale was made pursuant to this Agreement, Par
shall reconcile (and give to IntelGenx a report of such reconciliation) all
accrued calculations and deductions used in the calculations of Net Sales with
actual processed credits. If the report shows an underpayment to IntelGenx, Par
shall pay IntelGenx the amount of the underpayment at the time it gives the
report to IntelGenx. If the report shows an overpayment to IntelGenx, IntelGenx
shall pay Par the amount of the overpayment within thirty (30) days of the
receipt of such reconciliation.

13

--------------------------------------------------------------------------------

[EXECUTION COPY]

ARTICLE 6. EXCLUSIVITY AND INTELLECTUAL PROPERTY

            6.1        Exclusivity. During the Term, neither Party, by itself,
its Affiliate or through any Third Party, shall develop, seek regulatory
approval for, manufacture, import, market, sell, distribute, or otherwise
commercialize in the Territory any Drug Product that is a Therapeutic Equivalent
to the Brand Product or otherwise work on the development of, or supply of any
Product, any AG Product, or any Drug Product that is a Therapeutic Equivalent to
the Brand Product, except for the development and commercialization of the
Product or commercialization of the AG Product pursuant to this Agreement.

            6.2        Right of First Negotiation. In the event IntelGenx
successfully completes a Pilot Bioequivalence Study for a Drug Product that is a
Therapeutic Equivalent to the [***], as may be amended or supplemented from time
to time (the “[***]”), IntelGenx shall promptly provide Par with written notice
thereof. Par shall have the exclusive right, for a period of forty-five (45)
days after receipt of such notice, to negotiate with IntelGenx to agree upon and
execute a definitive agreement for Par to become the co-marketer, co-distributor
or exclusive marketer and/or distributor in the Territory, as the case may be,
for the Tablet Product. The Parties shall each negotiate in good faith with each
other during such period. If, prior to the end of such forty-five (45) day
period (or such longer period as may be mutually agreed upon by the Parties), a
definitive agreement in respect thereof has not been executed by the Parties,
IntelGenx shall thereafter owe no further obligation to Par with respect to the
commercialization of the Tablet Product, and may negotiate and execute a
definitive agreement with a Third Party in respect of the development and/or
commercialization of the Tablet Product, but only if the terms and conditions of
such agreement, taken as a whole, are not materially more favorable to such
Third Party than the terms and conditions set forth in the last best written
offer provided to Par by IntelGenx.

            6.3        General Ownership. Except as expressly provided in this
Agreement, each Party shall own its own Intellectual Property consistent with
United States or other applicable international patent, trademark, and copyright
law.

            6.4        Product Intellectual Property.

                          6.4.1      IntelGenx shall have the exclusive right to
enforce Intellectual Property that is Controlled by IntelGenx covering the
Product against Third Parties that may (or may attempt to) make, have made, use,
have used, sell, have sold, import or have imported, or otherwise market or
commercialize any Drug Product containing the API and having the same dosage
form as the Product, including the right to collect damages. Par shall, at
IntelGenx’s cost and expense, cooperate with IntelGenx in good faith in
connection with the foregoing, as IntelGenx may reasonably request. In the event
that IntelGenx elects not to enforce such Intellectual Property, Par shall have
the right, but not the obligation, to enforce such Intellectual Property as set
forth in this Section 6.4.1, and IntelGenx shall cooperate with Par in
connection therewith.

14

--------------------------------------------------------------------------------

[EXECUTION COPY]

                          6.4.2      Intellectual Property that is jointly
invented or conceived during the Term under this Agreement shall be jointly
owned by the Parties, unless otherwise agreed in writing. Employees of
IntelGenx, whether serving as advisors or consultants to Par or serving Par in
any other capacity, shall be considered employees of IntelGenx for the purpose
of determining ownership of Intellectual Property.

                          6.4.3      For the avoidance of doubt, Intellectual
Property covering inventions or improvements that are created or conceived in
the course of developing the Product shall be owned solely by a Party if only
its employees create or conceive such invention or improvement.

            6.5        License Grant.

                          6.5.1      IntelGenx hereby grants to Par a limited,
exclusive (even as to IntelGenx), irrevocable, perpetual, royalty-free license
under the Intellectual Property that is Controlled by IntelGenx or its
Affiliates to have manufactured, use, sell, have sold and import and/or
otherwise for the sole purpose of the commercialization of the Product or AG
Product in the Territory (including all components thereof).

                          6.5.2      The license granted to Par under Section
6.5.1 is sublicensable (and further sublicensable), in whole or in part, to
Third Parties in arm’s-length transactions, subject to the following terms: (i)
Par shall provide IntelGenx with written notice of any intended sublicense,
including the name of the intended sublicensee and the material terms thereof;
and (ii) IntelGenx shall, within ten (10 business days (or such shorter period
as is reasonably specified by Par to address the exigencies of negotiation of an
agreement with such sublicensee) after delivery of Par’s written notice to
IntelGenx, provide written notice to Par indicating whether it approves the
sublicense proposed by Par, such approval not to be unreasonably withheld,
delayed or conditioned, it being acknowledged and agreed by IntelGenx that it
shall consider in good faith the need to sublicense a substitute Third Party
manufacturer in the event of any supply disruption involving the Manufacturer.
The failure of IntelGenx to deliver such written notice to Par within such ten
(10) business day period shall be deemed to be an approval of such proposed
sublicense. Any sublicense approved or deemed approved under this Section 6.5.2
shall be consistent with the terms of this Agreement, including an obligation
for such sublicensee to comply with obligations similar to those set forth in
this Agreement.

            6.6        Reserved Rights. Subject to Sections 6.1 and 6.5 hereof,
Par acknowledges and agrees that IntelGenx may, now or in the future and without
obligation to Par, develop, use or employ Intellectual Property that is
Controlled by IntelGenx for other products, including formulation and process,
various analytical methods, stability protocols and other methods, techniques or
information similar to those used in connection with the Product hereunder
(excluding Par’s Confidential Information) to pursue other business and product
development activities that are part of IntelGenx’s business without obligation
to Par.

15

--------------------------------------------------------------------------------

[EXECUTION COPY]

            6.7        Authorized Generic Product. Par shall be permitted,
without requiring license or approval from IntelGenx, to enter into an agreement
with the owner of the Brand Product under which Par may sell an AG Product (an
“AG Agreement”), and Par may thereafter acquire, use, sell and otherwise market
such AG Product pursuant to such AG Agreement in the Territory. Par shall be
allowed to sell the AG Product in place of, or in addition to, the Product;
provided, however, that in the event that Par enters into an AG Agreement, Par
shall continue to be bound by its royalty obligations to IntelGenx under Section
5.5.1 during the Term, and will pay the applicable percentage of Net Profits as
set forth in Section 5.5 on the sales of both AG Product and Product.

            6.8        Notification. The Parties shall promptly notify each
other of any allegation that any activity undertaken pursuant to this Agreement
that infringes or may infringe the Intellectual Property rights of any Third
Party. Each Party shall assist and cooperate with the other Party in the defense
of any suit, action, Proceeding or claim relating to the Product (including
consenting to being named as a nominal party thereto).

            6.9        Patent and Regulatory Litigation.

                          6.9.1      Par’s legal counsel shall be responsible
for managing any litigation brought by the Parties or by a Third Party seeking a
judicial determination of whether the submission of Par’s ANDA or the
importation, manufacture, use, sale or marketing of the Product infringes the
patent rights of such Third Party (“Patent Litigation”). Par’s legal counsel
shall also be responsible for managing the Parties’ participation in any
Proceedings and litigation related to citizen’s petitions filed with the FDA
regarding the Product or any claims based on or related to the Parties’ or a
Third Party’s attempt to secure, challenge or appeal an FDA decision concerning
the Product or competitive products (collectively, “Regulatory Litigation”). Par
shall control and manage Patent Litigation and Regulatory Litigation and any
other matters relating to Intellectual Property rights of a Third Party in its
discretion, using counsel of its choice. In connection with such Patent
Litigation, Regulatory Litigation or such other matters, each Party shall
cooperate with each other at its own expense.

                          6.9.2      In connection with any Patent Litigation
and/or Regulatory Litigation, Par’s legal counsel shall keep IntelGenx’s legal
counsel (retained at IntelGenx’s option and expense) reasonably informed with
respect to material events in the progress and settlement of such Proceedings
and litigation. IntelGenx’s counsel may provide input relating to the management
of Patent Litigation and Regulatory Litigation, and Par shall consider the
suggestions of IntelGenx’s counsel in good faith and take such suggestions into
account to the extent that, in the judgment of Par’s in-house counsel, such
suggestions do not adversely affect Par’s position in any Intellectual Property
and Regulatory Litigation.

                          6.9.3      IntelGenx’s legal counsel shall be
permitted to monitor the progress of the Intellectual Property and Regulatory
Litigation, and Par shall keep IntelGenx informed of any intended settlement.
IntelGenx shall fully cooperate with Par in connection therewith.

                          6.9.4      In the event of any patent litigation
brought by a Third Party solely against IntelGenx for inducement to infringe or
contributory infringement as a result of the obligations set forth in this
Agreement, IntelGenx shall have the right to defend such litigation using legal
counsel selected by Par, in its sole discretion (“Appointed Legal Counsel”), and
at Par’s cost and expense.

16

--------------------------------------------------------------------------------

[EXECUTION COPY]

                                   (a)        In the event of such litigation
and selection by Par, each Party shall cooperate with each other in connection
therewith, including entering into appropriate joint defense and/or joint
privilege agreements. In the event that Par makes a determination to join as a
party to such litigation, IntelGenx shall, at Par’s written request, move to
implead Par as a party thereto.

                                   (b)        In connection therewith, IntelGenx
shall ensure that the Appointed Legal Counsel shall keep Par informed with
respect to the defense of such litigation (including access to all material
documentation with regard thereto) and shall disclose to Par all material
correspondence with the courts and adverse parties. If IntelGenx wishes to be
represented with respect to such litigation by counsel of its own choosing
(which counsel shall act in an advisory role only and shall not participate in
the defense of such litigation), such representation shall be at IntelGenx’s
sole cost and expense.

                                   (c)        Par shall, subject to Applicable
Laws, make available its employees and relevant records in its possession or
control, as applicable and to the extent reasonably necessary to assist in the
defense of such litigation.

            6.10     Settlement and Assertion of Rights. Par shall be entitled
to settle or compromise any claim with respect to Patent Litigation or
Regulatory Litigation, and to enter into any agreement in respect thereof,
without the prior written consent of IntelGenx. IntelGenx shall not enter into
any settlement agreement, other agreement, consent judgment or other voluntary
final disposition of any Proceeding, threatened Proceeding, litigation or
threatening litigation relating to the Product without the prior written consent
of Par. Both Parties shall have the right to assert all Intellectual Property
rights related to the Product against Third Parties, subject to mutual
consultation. Notwithstanding the foregoing or any text to the contrary
contained herein, with respect to matters relating to Intellectual Property
rights of any Third Party other than Patent Litigation or Regulatory Litigation,
neither Party shall, without the consent of the other Party, enter into any
settlement or compromise or consent to any judgment in respect of any claim
and/or proceeding related to rights licensed to Par under this Agreement, unless
such settlement, compromise or consent includes an unconditional release of the
other Party from all liability arising out of the claim, if any, and does not
otherwise limit or impair the other Party’s rights.

ARTICLE 7. CONFIDENTIALITY AND PUBLIC DISCLOSURE

            7.1        Treatment of Confidential Information. A Receiving Party
shall retain in strict confidence, and not disclose, divulge or otherwise
communicate to any other Person, any Confidential Information of the Disclosing
Party, whether received prior to or after the Effective Date, and shall not use
any such Confidential Information for any purpose, except pursuant to the terms
of, and as required to carry out such Receiving Party’s obligations, under this
Agreement, except that each Receiving Party may disclose Confidential
Information of the Disclosing Party to the officers, directors, employees,
agents, accountants, attorneys, consultants, subcontractors or other
representatives of the Receiving Party or its Affiliates (the
“Representatives”), who, in each case, (a) need to know such Confidential
Information for purposes of the implementation and performance by the Receiving
Party of this Agreement, (b) will use the Confidential Information only for such
limited purposes, and (c) are bound by confidentiality obligations no less
protective than those set forth in this Agreement.

17

--------------------------------------------------------------------------------

[EXECUTION COPY]

                   7.1.1      A Receiving Party hereby shall use at least the
same standard of care in complying with its confidentiality obligations
hereunder as it uses to protect its own Confidential Information of comparable
sensitivity and to prevent and restrain the unauthorized disclosure of such
Confidential Information by any of its Representatives, but no less than a
reasonable standard of care. The Receiving Party shall be jointly and severally
liable for any breach by any of its Representatives of the restrictions set
forth in this Agreement.

                   7.1.2      Without limiting the generality of any of the
foregoing, the Parties shall not make any disclosure of Confidential Information
that would be reasonably likely to preclude the Disclosing Party from obtaining
U.S. or foreign patents on any patentable invention or discovery described or
otherwise embodied in such Party’s Confidential Information.

                   7.1.3      The Confidential Information of each Party
includes information from Third Parties subject to confidentiality restrictions
and disclosed by one Party to the other Party.

            7.2        Release from Restrictions.

                   7.2.1      A Receiving Party may disclose Confidential
Information to the extent that such Confidential Information disclosure is made
in response to a valid order or subpoena of a court of competent jurisdiction or
other Governmental Authority of a country or any political subdivision thereof
of competent jurisdiction or otherwise required by law, in the opinion of
counsel to the Receiving Party; provided, however, that, to the extent
practicable, the Receiving Party shall first provide written notice to the
Disclosing Party reasonably in advance under the circumstances in order to give
the Disclosing Party a reasonable opportunity to quash such order or subpoena or
to obtain a protective order requiring that the Confidential Information or
documents that are the subject of such order be held in confidence by such court
or Governmental Authority or, if disclosed, be used only for the purposes for
which the order or subpoena was issued; and provided further that whether a
disclosure order or subpoena is quashed or a protective order is obtained, the
Confidential Information disclosed in response to such court or Governmental
Authority order or subpoena shall be limited to that information that, in the
opinion of counsel to the Receiving Party, is legally required to be disclosed
in such response to such court or governmental order or subpoena. Par may also
disclose Confidential Information to the extent that such disclosure is made to
(i) a Governmental Authority as required in connection with any filing,
application or request for Regulatory Approval with respect to the Product or
under the reporting requirements of any securities exchange on which the
securities of Par or its Affiliates are traded or (ii) a Third Party to which
Par has a contractual obligation related to the Product, but only to the extent
such information is required by such contractual obligation, provided that in
each case (clauses (i) and (ii)) reasonable measures are taken to assure
confidential treatment of such information.

                   7.2.2      A Receiving Party may disclose this Agreement to a
Third Party in connection with or in conjunction with a proposed merger,
consolidation, sale of assets that includes those related to this Agreement, a
permitted assignment of this Agreement or loan financing, raising of capital, or
sale of securities, provided that the disclosing Party obtains an agreement for
confidential treatment thereof on terms no less protective than those contained
herein.

18

--------------------------------------------------------------------------------

[EXECUTION COPY]

            7.3        No Implied Rights. Except as otherwise expressly set
forth in this Agreement, nothing herein shall be construed as granting any
Receiving Party any right, title, interest in or ownership of the Confidential
Information, proprietary information or Intellectual Property of the Disclosing
Party. For the avoidance of doubt, specific information disclosed as part of
Confidential Information shall not be deemed to be in the public domain or in
the prior possession of the receiving Party merely because it is embraced by
more general information in the public domain or by more general information in
the prior possession of the receiving Party.

            7.4        Survival of Confidentiality Obligations. The
confidentiality obligations of the Parties contained in this Article 7 shall
remain binding on both Parties during the Term and for a period of five (5)
years after the expiration of the Term or the termination of this Agreement,
regardless of the cause of such expiration or termination.

            7.5        Use of Name and Disclosure of Term. No press release,
public announcement, confirmation or other communication to the public or Third
Parties regarding the existence or terms of this Agreement or related matters
shall be made by either Party without the prior written consent of the other
Party, including with respect to the form, content and timing of such press
release, public announcement, confirmation or other communication to the public
or Third Parties. Notwithstanding the foregoing or any text to the contrary
contained herein, those communications required by applicable law, regulation or
securities exchange rule (including, but not limited to, a public offering
prospectus), disclosures of information for which consent has previously been
obtained, and information of a similar nature to that which has been previously
disclosed publicly with respect to this Agreement, will not require advance
approval, but will be provided to the other Party as soon as practicable after
the release or communication thereof.

            7.6        Third Party Information.

                          7.6.1      IntelGenx shall not (i) violate or
misappropriate the trade secrets, know- how, or confidential information, or
knowingly violate or misappropriate any other proprietary rights, of any Third
Party in developing the Product, and will not communicate any Third Party trade
secrets to Par in connection with its rights and obligations under this
Agreement without receiving permission from such Third Party and informing Par
of communication of such trade secrets or (ii) provide or disclose any documents
or information to Par unless IntelGenx is the owner thereof, or otherwise has
the full and legal right to do so.

                          7.6.2      Par shall not (i) violate or misappropriate
the trade secrets, know-how, or confidential information, or knowingly violate
or misappropriate any other proprietary rights, of any Third Party in connection
with its rights and obligations under this Agreement, and will not communicate
any Third Party trade secrets to IntelGenx in connection with its rights and
obligations under this Agreement without receiving permission from such Third
Party and informing IntelGenx of communication of such trade secrets or (ii)
provide or disclose any documents or information to IntelGenx unless Par is the
owner thereof, or otherwise has the full and legal right to do so.

19

--------------------------------------------------------------------------------

[EXECUTION COPY]

            7.7        Remedies. Each Party acknowledges and agrees that: (i) it
will be too speculative to measure the damages that would be suffered by the
other Party if such Party fails to comply with the obligations set forth in this
Article 7 and that, in the event of any such failure, the other Party will be
irreparably harmed and will not have an adequate remedy at law; (ii) the other
Party shall, therefore, be entitled, in addition to any other rights and
remedies, to obtain specific performance of such Party’s obligations and to
obtain immediate injunctive relief without having to post a bond; and (iii) such
Party shall not assert, as a defense to any proceeding for such specific
performance or injunctive relief, that the other Party will not be irreparably
harmed or that the other Party has an adequate remedy at law.

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

            8.1        By Par. Par hereby represents, warrants and covenants
that:

                            (a)        Par is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation;

                            (b)        Par has the power and authority to enter
into and be bound by the terms and conditions of this Agreement and to perform
its obligations hereunder and to execute this Agreement;

                            (c)        Par has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and this
Agreement has been duly executed and delivered on behalf of Par and constitutes
a legal, valid, binding obligation, enforceable against Par in accordance with
its terms;

                            (d)        Par is subject to no legal, contractual
or other restrictions, limitations or conditions which conflict with its rights
and obligations under this Agreement or which might affect adversely its ability
to perform hereunder;

                            (e)        Par will comply with all Applicable Laws
applicable to its activities under this Agreement;

                            (f)        Par has and will maintain appropriate
skilled personnel and facilities to carry out its obligations under this
Agreement; and

                            (g)        No Par employees or other Persons
performing services on behalf of Par under this Agreement have been debarred, or
the subject of debarment Proceedings, under Section 306 of the FD&C Act; and if
Par becomes aware that a Person performing on its behalf under this Agreement
has been debarred, or has become the subject of debarment Proceedings, under
Section 306 of the FD&C Act, Par shall promptly notify IntelGenx and shall
prohibit such Person from performing on its behalf under this Agreement.

            8.2        By IntelGenx. IntelGenx hereby represents and warrants
that:

20

--------------------------------------------------------------------------------

[EXECUTION COPY]

                            (a)        IntelGenx is a company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation;

                            (b)        IntelGenx has the power and authority to
enter into and be bound by the terms and conditions of this Agreement and to
perform its obligations hereunder;

                            (c)        IntelGenx has taken all necessary action
on its part to authorize the execution and delivery of this Agreement and this
Agreement has been duly executed and delivered on behalf of IntelGenx and
constitutes a legal, valid, binding obligation, enforceable against IntelGenx in
accordance with its terms;

                            (d)        IntelGenx is subject to no legal,
contractual or other restrictions, limitations or conditions which conflict with
its rights and obligations under this Agreement or which might affect adversely
its ability to perform hereunder;

                            (e)        IntelGenx has not misappropriated and
will not misappropriate trade secrets of any Third Party in developing the
Product, in the provision of services and the performance of its obligations
under this Agreement or otherwise in connection with the Products;

                            (f)        IntelGenx will comply with all Applicable
Laws applicable to its activities under this Agreement;

                            (g)        IntelGenx has and will maintain
appropriate skilled personnel and facilities to carry out its obligations under
this Agreement; and

                            (h) No IntelGenx employees or other Persons
performing services on behalf of IntelGenx under this Agreement have been
debarred, or the subject of debarment Proceedings, under Section 306 of the FD&C
Act; and if IntelGenx becomes aware that a Person performing on its behalf under
this Agreement has been debarred, or has become the subject of debarment
Proceedings, under Section 306 of the FD&C Act, IntelGenx shall promptly notify
Par and shall prohibit such Person from performing on its behalf under this
Agreement.

ARTICLE 9. INDEMNIFICATION

            9.1        Indemnification by IntelGenx. Subject to Section 9.3,
IntelGenx shall defend, indemnify and hold harmless each of Par and its
Affiliates, and each of their respective directors, officers and employees
(each, a “Par Indemnitee”) from and against any and all liabilities, damages,
settlements, penalties, fines, costs or expenses (including reasonable
attorneys’ fees and other expenses of litigation) (collectively, “Liabilities”)
arising, directly or indirectly, out of or in connection with Third Party
claims, suits, actions, demands or judgments to the extent relating to or
arising out of (i) any breach or alleged breach by IntelGenx of any
representation, warranty, undertaking or covenant under this Agreement or (ii)
any alleged negligence, gross negligence or willful misconduct by IntelGenx or
its Affiliates, past or present employees or agents; except, in each case, for
those Liabilities for which Par has an obligation to indemnify the IntelGenx
Indemnitees pursuant to Section 9.2, as to which Liabilities each Party shall
indemnify the other Party to the extent of its respective liability for such
Liabilities.

21

--------------------------------------------------------------------------------

[EXECUTION COPY]

            9.2        Indemnification by Par. Subject to Section 9.3 and
11.4.4(b), Par shall defend, indemnify and hold harmless each of IntelGenx and
its Affiliates, and each of their respective directors, officers and employees
(each, an “IntelGenx Indemnitee”) from and against any and all Liabilities
arising, directly or indirectly, out of or in connection with Third Party
claims, suits, actions, demands or judgments to the extent relating to or
arising out of (i) any breach or alleged breach by Par of any representation,
warranty, undertaking or covenant under this Agreement, (ii) any alleged
negligence, gross negligence or willful misconduct by Par or its Affiliates,
past or present employees or agents, and (iii) Patent Litigation or Regulatory
Litigation; except, in each case, for those Liabilities for which IntelGenx has
an obligation to indemnify the Par Indemnitees pursuant to Section 9.1, as to
which Liabilities each Party shall indemnify the other Party to the extent of
its respective liability for such Liabilities.

            9.3        Notice and Procedures. If an IntelGenx Indemnitee or a
Par Indemnitee (the “Indemnitee”) intends to claim indemnification under this
Article 9, it shall promptly notify the other Party (the “Indemnitor”) in
writing of any such alleged Liabilities. In the event that the Indemnitor does
not assume and pursue in a timely and diligent manner the defense of any Third
Party claim (but in no event later than thirty (30) days, or such shorter period
as required under Applicable Laws), then the Indemnitor shall be deemed to have
ceded control of such claim and the Indemnitee shall be entitled to appoint
counsel of its own choice for such defense, at the cost and expense of the
Indemnitor. The Indemnitor shall have the right to control the defense thereof
with counsel of its choice, provided that such counsel is reasonably acceptable
to Indemnitee; and provided further that any Indemnitee shall have the right to
retain its own counsel at its own expense, for any reason, including if
representation of any Indemnitee by the counsel retained by the Indemnitor would
be inappropriate due to actual or potential differing interests between such
Indemnitee and any other Party reasonably represented by such counsel in such
proceeding. The Indemnitee, its employees and agents, shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
Liabilities covered by this Article 9. The obligations of this Section 9.3 shall
not apply to amounts paid in settlement of any claim, demand, action or other
proceeding if such settlement is effected without the consent of the Indemnitor
(unless the Indemnitor is deemed to have ceded control of the applicable Third
Party claim under this Section 9.3). The failure to deliver written notice to
the Indemnitor within a reasonable time after the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve the
Indemnitor of any obligation to the Indemnitee under this Section 9.3 to the
extent that the Indemnitor is materially prejudiced by such delay. It is
understood that only IntelGenx or Par may claim indemnity under this Article 9
(on its own behalf or on behalf of its Indemnitees), and other Persons may not
directly claim indemnity hereunder.

            9.4        Other Product Liability Claims. To the extent either
Party incurs any Liabilities arising from or in connection with any product
liability claim with respect to the Product to the extent arising from the
actions not subject to the indemnity obligations set forth in Sections 9.1 or
9.2 (a “Product Claim”), each Party shall be liable for such portion of the
Liabilities in accordance with such Party’s allocation of the Net Profits
pursuant to Section 5.5.1; provided, however, that such Liabilities shall be
shared initially by offsetting against the portion of Net Profits otherwise
payable or retained pursuant to Section 5.5.1 and in the event of any shortfall
thereafter, each Party’s share thereof shall be paid in accordance with such
allocation. Par shall have sole control in addressing, defending, managing and
conducting any negotiations, litigation, threatened litigation or settlement
regarding such Product Claim, using counsel of its choice. In the event that Par
does not respond to any Product Claim against IntelGenx within (a) sixty (60)
days following the notice of such claim or (b) ten (10) days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of a response to such Product Claim, whichever comes first, IntelGenx shall have
the right to control any such Product Claim, using counsel of its own choice. In
the event of a Product Claim, IntelGenx shall cooperate fully with Par,
including, if a party in such Product Claim, the furnishing of a power of
attorney to defend IntelGenx in such litigation in IntelGenx name and/or being
named as a party for the purposes of any cross claim or counterclaim, and Par
shall keep IntelGenx and/or IntelGenx designated legal counsel reasonably
informed as to the progress of such action. Neither Party shall enter into any
settlement of a Product Claim, without the prior written consent of the other,
such consent not to be unreasonably withheld, delayed or conditioned.

22

--------------------------------------------------------------------------------

[EXECUTION COPY]

            9.5        Exclusive Remedy. The rights of the Par Indemnitees and
the IntelGenx Indemnitees under this Article 9 shall be the sole and exclusive
remedy of the Par Indemnitees and the IntelGenx Indemnitees, as the case may be,
with respect to matters covered hereunder.

ARTICLE 10. LIMITATION OF LIABILITY

            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT
WITH RESPECT TO A BREACH OF ARTICLE 7 HEREOF AND EXCEPT WITH RESPECT TO AMOUNTS
PAYABLE ON LIABILITIES PURSUANT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
ARTICLE 9, NO PARTY SHALL BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, INCLUDING FOR LOST PROFITS, OR LOSS OF
OPPORTUNITY OR USE OF ANY KIND SUFFERED BY THE A PARTY, WHETHER IN CONTRACT,
TORT OR OTHERWISE.

ARTICLE 11. TERM AND TERMINATION

            11.1      Term. Unless earlier terminated pursuant to this Article
11, the term of this Agreement shall continue in force from the Effective Date
until the latter of (a) the end of the commercial life of the Product or AG
Product or (b) the date that is ten (10) years following the earlier of
Commercial Launch and the first commercial sale of an AG Product by Par, its
Affiliate or a permitted sublicensee (the “Term”).

            11.2      Termination for Breach. Either Party may terminate this
Agreement, or suspend performance under this Agreement upon written notice to
the other Party at any time during the Term of this Agreement, if the other
Party is in material breach of this Agreement and such other Party has not cured
such material breach within forty-five (45) days after notice requesting cure of
the breach; provided, however, that if the pertinent breach is not capable of
cure within forty- five (45) days, but is capable of cure, and the breaching
Party has promptly commenced, and is and continues diligently pursuing in good
faith the remedy of any such breach, then such cure period shall be extended for
such period as may be reasonably required to effectuate such cure; provided
further, however, that if such breach is not capable of cure, the non-breaching
Party may terminate this Agreement, or suspend performance under this Agreement
immediately by delivery of written notice thereof to such breaching Party.

23

--------------------------------------------------------------------------------

[EXECUTION COPY]

            11.3      Termination by Par.

                        11.3.1   Par may terminate this Agreement upon delivery
of written notice to IntelGenx if:

                                   (a)        the Pilot Bioequivalence Study is
deemed unsuccessful in accordance with Section 2.4.2, and IntelGenx conducts an
additional Pilot Bioequivalence Study that is also unsuccessful (as determined
in accordance with Section 2.4.2).

                                   (b)        the Pivotal Bioequivalence Study
fails to demonstrate that the Product is bioequivalent to the Brand Product and
(i) Par does not elect to conduct an additional Pivotal Bioequivalence Study
pursuant to Section 2.4.3 within sixty (60) days after such failure or (ii)
after such election, such additional Pivotal Bioequivalence Study fails again to
demonstrate that the Product is bioequivalent to the Brand Product;

                                   (c)        Par is not the sole First
Applicant with respect to the Product ANDA;

                                   (d)        at any time after the conclusion
of Patent Litigation, the Product has become economically unviable; or

                                   (e)        following Commercial Launch, total
Net Profits reach a level that is equal to or less than fifteen percent (15%) of
Par’s (and its Affiliates’) Net Sales of the Products and such conditions
persist for a period of two (2) or more consecutive Calendar Quarters;

and, in each case, Par is not, at the time, pursuing the commercial sale of an
AG Product.

            11.4      Effect of Expiration or Termination. Expiration of the
Term or termination of this Agreement for any reason shall be without prejudice
to:

                         11.4.1   IntelGenx’s right to receive all payments due
and payable from Par as of the effective date of such termination, if any,
pursuant to the terms of this Agreement;

                         11.4.2   Par’s right to sell, at its option, the
Product remaining in its inventory at the time of termination (in which event,
Net Profits on such sales shall continue to be shared as set forth above in
Section 5.5); and

                          11.4.3   Any other legal, equitable, or administrative
remedies as to which either Party is or may become entitled.

                          11.4.4   In the event that Par wishes to terminate
this Agreement pursuant to Section 11.3.1(e), Par’s written notice thereof shall
be deemed an offer by Par to transfer its right, title, interest, ownership
and/or control of the Product ANDA and all Intellectual Property to the extent
solely and exclusively related to the Product to IntelGenx; and IntelGenx shall
have the right, at its sole discretion, to accept such offer by delivering
written notice thereof within twenty (20) business day following receipt of such
Termination Notice. In the event of such acceptance, (i) IntelGenx shall,
subject to Section 11.5 (as applicable), (x) assume and/or be responsible for,
at its own expense, all activities necessary to continue the commercialization
the Product, as well as any Liabilities deriving therefrom, including the
obligation to defend, indemnify and hold harmless each Par Indemnitee from any
Liabilities asserted against Par for such commercialization by IntelGenx, and
(y) pay Par a royalty equal to [***] of net amount received by IntelGenx from
the sale of the Product; and (ii) Par shall have no further obligation to
indemnify IntelGenx pursuant to Section 9.2 or 9.3. Each Party shall reasonably
cooperate with each other in connection herewith, including negotiating in good
faith appropriate documentation addressing the provisions in this Section
11.4.4.

24

--------------------------------------------------------------------------------

[EXECUTION COPY]

            11.5      Survival. In addition to specific indications throughout
this Agreement that Articles and Sections of this Agreement shall survive
expiration and termination of this Agreement, Articles 1, 7, 8, 9, 10, 12, 13,
Sections 5.5.3, 5.5.4, 11.4, this Section 11.5, 11.6, and any other provisions
necessary and proper to give effect to the intention of the Parties as to the
effect of the Agreement after termination shall survive any expiration or
termination of this Agreement. In addition, unless otherwise expressly set forth
herein, no expiration or termination of this Agreement shall have any effect on
any payment, obligation accruing or arising prior to such expiration or
termination.

            11.6      Accrued Rights and Surviving Obligations. The termination
of this Agreement for any reason or expiration of the Term shall be without
prejudice to any rights that shall have accrued to the benefit of either Party
prior to such termination or expiration, including any damages arising from any
breach hereunder. Such termination or expiration shall not relieve either Party
from obligations which are expressly indicated to survive termination or
expiration of this Agreement.

ARTICLE 12. INSURANCE

            Each Party shall obtain and maintain at all times during the Term,
prudent comprehensive general liability coverage appropriate to its activities
with reputable and financially secure insurance carriers to cover its activities
related to this Agreement. Additionally such insurance coverage shall include
product liability coverage of an appropriate amount, not less than five million
US dollars ($5,000,000) per occurrence, for so long as the Product is being sold
pursuant to this Agreement.

ARTICLE 13. MISCELLANEOUS

            13.1      Interpretation and Construction. Unless the context of
this Agreement otherwise requires, (i) the terms “include,” “includes,” or
“including” shall be deemed to be followed by the words “without limitation”
unless otherwise indicated; (ii) words using the singular or plural number also
include the other; (iii) the terms “hereof,” “herein,” “hereby,” and derivative
or similar words refer to this entire Agreement; (iv) the terms “Article,”
“Section” and “Exhibit” refer to the specified Article, Section and Exhibit of
this Agreement, and (v) words of any gender include each other gender. Whenever
this Agreement refers to a number of days, unless otherwise specified, such
number shall refer to calendar days. The headings and paragraph captions in this
Agreement are for reference and convenience purposes only and shall not affect
the meaning or interpretation of this Agreement. This Agreement shall not be
interpreted or constructed in favor of or against either Party because of its
effort in preparing it.

25

--------------------------------------------------------------------------------

[EXECUTION COPY]

            13.2      Independent Contractor Status. It is understood and agreed
that nothing in this Agreement nor any agreements related hereto is intended to
nor shall create a partnership between the Parties. The Parties are independent
contractors and are engaged in the operation of their own respective businesses,
and neither Party is to be considered the agent, partner, joint venturer or
employee of the other Party for any purpose whatsoever and neither Party shall
have any authority to enter into any contracts or assume any obligations for the
other Party nor make any warranties or representations on behalf of that other
Party.

            13.3      Waiver. The waiver by either Party of a breach of any
provision contained herein shall be in writing and shall in no way be construed
as a waiver of any succeeding breach of such provision or the waiver of the
provision itself.

            13.4      Assignment. This Agreement shall be binding upon and inure
to the benefit of each of the Parties and their respective successors and
approved assigns; provided, however, that IntelGenx may not assign this
Agreement without the prior written consent of Par, unless such assignment is in
connection with a merger or acquisition or sale of all or substantially all of
the assets of IntelGenx to which this Agreement relates. Par may assign this
agreement at its sole discretion, subject to Section 3.1. Without in anyway
limiting the preceding, each Party shall provide notice of any assignment of
this Agreement to the other Party. Any assignment of this Agreement not in
accordance with this provision shall be null and void.

            13.5      Modification. This Agreement may not be changed, modified,
amended or supplemented except by an express written instrument signed by both
Parties.

            13.6      Severability. If any provision of this Agreement shall be
held illegal or unenforceable, such provision shall be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable.

            13.7      Further Assurances and Litigation Cooperation. Each Party
hereto agrees to execute, acknowledge and deliver such further instruments and
documents, and to do all such other acts, as may be reasonably necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
Each Party shall invoice the other Party for all charges, costs and expenses
which are the responsibility of the other Party, which shall be paid within
thirty (30) days of receipt of such invoice. Each Party hereto agrees to provide
all reasonable cooperation to the other Party, including providing documents and
making its employees (and former employees) and contractors available for
discussion and available for testimony, in connection with any litigation or
regulatory proceedings (including citizens petitions) related to the Product or
related Third Party products (such as competing products).

26

--------------------------------------------------------------------------------

[EXECUTION COPY]

            13.8      Notices. Any notice or other communication to be given
under this Agreement by any Party to any other Party shall be in writing and
shall be either (a) personally delivered, (b) mailed by registered or certified
mail, postage prepaid with return receipt requested, (c) delivered by overnight
express delivery service or same-day local courier service, or (d) delivered by
telex or facsimile transmission (followed by a copy by the preceding (a), (b) or
(c)), to the address of the applicable Party as set forth below, or to such
other address as may be designated by the Parties from time to time in
accordance with this Section 13.8. Notices delivered personally, by overnight
express delivery service or by local courier service shall be deemed given as of
actual receipt. Mailed notices shall be deemed given three (3) business days
after mailing. Notices delivered by telex or facsimile transmission shall be
deemed given upon receipt by the sender of the answerback (in the case of a
telex) or transmission confirmation (in the case of a facsimile transmission) if
transmitted before 5:00 p.m. (recipient’s local time) on a business day, and
otherwise on the following business day.

  If to IntelGenx: IntelGenx Corp.     6425 Abrams     Ville St-Laurent (Quebec)
H4S 1X9   Canada     Attention: President and CEO     Facsimile Number: (514)
331-0436         If to Par: Par Pharmaceutical, Inc.     300 Tice Boulevard    
Woodcliff Lake, NJ 07677     Attention: General Counsel     Facsimile Number:
(201) 802-4600

            13.9      Governing Law and Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to the conflicts of law provisions thereof with the exception of
Sections 5-1401 and 5-1402 of the New York General Obligations Law. The Parties
irrevocably agree that the State and Federal Courts located in the State, City,
and County of New York, shall have exclusive jurisdiction to deal with any
disputes arising out of or in connection with this Agreement and that venue is
proper in such Courts. Each Party hereby expressly consents and submits to the
personal jurisdiction of Federal and State Courts in the State, City and County
of New York. The UN Convention on Contracts for the International Sale of Goods
shall not apply to this Agreement.

            13.10      Force Majeure. A Party shall not be liable for
nonperformance or delay in performance to the extent that such nonperformance or
delay in performance is not due to its negligence and is caused by any event
reasonably beyond the control of such Party, including wars, hostilities,
revolutions, riots, civil commotion, national emergency, unavailability of
supplies, epidemics, fire, flood, earthquake, force of nature, explosion,
terrorist act, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, Governmental
Authority (each a “Force Majeure Event”). In the event that either Party is
prevented from discharging its obligations under this Agreement on account of a
Force Majeure Event, such Party shall notify the other forthwith, and shall
nevertheless use Commercially Reasonable Efforts to discharge its said
obligations, even if in a partial or compromised manner. If either Party is
unable to perform its obligations hereunder as a result of a Force Majeure Event
for a period of nine (9) months or greater, then the other Party shall have the
right, upon its issuance of notice to the other Party, to terminate this
Agreement.

27

--------------------------------------------------------------------------------

[EXECUTION COPY]

            13.11    Entire Agreement. This Agreement and any Exhibits attached
hereto, constitute the entire agreement between Par and IntelGenx with respect
to the Product and AG Product and supersede all prior representations,
understandings and agreements with respect to such Product and AG Product. This
Agreement and any Exhibits attached hereto shall prevail over those of any
purchase order, agreement, or other document or understanding of any kind
pertaining to such sale.

            13.12    Counterparts. This Agreement may be executed in one or more
counterparts, including by transmission of facsimile or PDF copies of signature
pages, each of which shall for all purposes are deemed to be an original and all
of which shall constitute on instrument.

            13.13    Third Party Beneficiaries. Except as expressly provided
herein, nothing in this Agreement, either express or implied, is intended to or
shall confer upon any Third Party any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

            13.14    Cumulative Rights. The rights and remedies of each of the
Parties under or pursuant to this Agreement are cumulative, may be exercised as
often as such Party considers appropriate and are in addition to its rights and
remedies under general law.

[Signature page follows]

28

--------------------------------------------------------------------------------

[EXECUTION COPY]

     IN WITNESS WHEREOF, the Parties hereto have executed this Development
Services and Commercialization Agreement to be effective as of the Effective
Date.

 

PAR PHARMACEUTICAL, INC.

 

By:       Paul V. Campanelli, Chief Operating Officer  

 

INTELGENX CORP.

 

By:       Horst Zerbe, Chief Executive Officer  


--------------------------------------------------------------------------------

[EXECUTION COPY]

Exhibit A

Listing of Activities Associated with the Development of an ANDA

1.

Reference Listed Drug evaluation


  a.

Drug product literature search

  b.

Physico-chemical characterization of RLD

  c.

Perform 3 month elevated temperature stability tests if deemed necessary

  d.

Evaluate innovator container/closure system

  e.

Evaluate RLD impurity, stability profile evaluation (exposure to heat, light,
oxygen, acid and base)

  f.

Define packaging component specifications


2.

Analytical Development


  a.

Develop stability indicating assay methods for active ingredients, and other
specific excipients, where possible

  b.

Validate methods and provide associated methods validation reports

  c.

Author all analytical test procedures for raw materials, packaging components
and finished product


3.

Container/Closure System Evaluation


  a.

Review supplier specifications for all packaging (container/closure, filler,
desiccant) components

  b.

Establish packaging components (container/closure filler, desiccant)
specifications

  c.

Perform container/closure integrity studies and issue final report

  d.

Perform light penetration studies, where applicable, and issue final report


4.

Raw Materials and packaging materials


  a.

Determine level of impurities/degradants allowed for active drug substance

  b.

Establish incoming specifications for raw materials, packaging components, and
labeling


5.

Drug Development


  a.

Develop the formulation composition and process, identifying critical processing
parameters

  b.

Establish master batch process (“Master Formula”), having all elements needed to
assure compliance with cGMPs

  c.

Develop processing narrative with key aspects for the production process


--------------------------------------------------------------------------------

[EXECUTION COPY]

  d.

Develop product stability criteria and provide justification for all stability
criteria

  e.

Establish developmental and commercial stability protocols

  f.

Perform comparative impurity assessment between innovator and proposed product
if required to justify stability of the product

  g.

Perform a literature based product safety assessment (required when product
impurity profiles exceed or differ from that of the innovator)

  h.

Establish physicochemical equivalence between the product and RLD

  i.

Provide a comparison of the qualitative/quantitative composition of proposed
product and RLD formulation

  j.

Write Product Development Report explaining the development approach justifying
API grade, excipient, process, process parameters, and batch size.

  k.

Provide assistance during the PAI, if needed.

  l.

Provide technical support as needed during patent litigation.


6.

Bioequivalence Pilot Study


  a.

Evaluate and Recommend bioequivalence pilot study design to improve probability
of success.

2

--------------------------------------------------------------------------------

[EXECUTION COPY]

Exhibit B

Technology Transfer Materials

1.

Information about raw materials including quantities and grades

2.

Analytical method validated for finished product

3.

Formulation for high and low dose

4.

Ink and packaging identification (to be performed in collaboration with LTS)

5.

Formulation development report

6.

Process flow diagram

7.

Informal stability data

3

--------------------------------------------------------------------------------

[EXECUTION COPY]

Exhibit C

Net Profit Report

                          Quarter           Month x     Month y     Month z    
X                                   Units                                      
                      PRODUCT X                 $  -                            
      Total Units     $  -   $  -   $  -   $  -                       Gross
Sales                                                             PRODUCT X    
            $  -                                   Total Gross Sales     $  -  
$  -   $  -   $  -                       Accrued Sales Credits                  
                                          Rebates                 $  -          
                        Admin Fees                 $  -                        
          Trade and Quantity Discounts                 $  -                    
              Chargebacks                 $  -                                  
Returns                 $  -                                   Price Adjustments
                $  -                                   Medicaid                
$  -                                   Cash Discounts                 $  -      
                            Total Accrued Sales Credits     $  -   $  -   $  -  
$  -                        Net Sales                                          
                  PRODUCT X                 $  -                                
  Total Net Sales     $  -   $  -   $  -   $  -                      
Acquisition Cost                                                            
PRODUCT X $ xx.xx               $  -  

4

--------------------------------------------------------------------------------

[EXECUTION COPY]

Total Cost of Goods Sold     $  -   $  -   $  -   $  -                          
    Less: Marketing Cost Allowance                 $  -                        
                      Net Profit     $  -   $  -   $  -   $  -                  
                                                          Profit Split to
Partner   xx%   $  -   $  -   $  -   $  -                                      
                                                           Sales Allowance Roll
forward                                                                        
    Beginning Balance     $  -   $  -   $  -   $  -                            
      Accrued Sales Credits                 $  -                                
  Processed Credits                 $  -                                  
Ending Balance     $  -   $  -   $  -   $  -  

5

--------------------------------------------------------------------------------